COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00361-CV


STARWOOD HOMEOWNER'S                                               APPELLANT
ASSOCIATION, INC.

                                       V.

CTL/THOMPSON TEXAS, LLC                                              APPELLEE


                                   ------------

           FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      Appellant filed a timely notice of appeal from the trial court=s August 18,

2011 “Order Granting CTL/Thompson Texas, LLC’s Motion To Dismiss.” The

trial court subsequently granted appellant's motion for new trial on October 27,

2011, while it still had plenary jurisdiction over the case. See Tex. R. Civ. P.

329b(e).


      1
      See Tex. R. App. P. 47.4.
      On October 28, 2011, we informed the parties that it appeared the trial

court=s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before November 7, 2011, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Therefore, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: December 15, 2011




                                    2